Citation Nr: 1451885	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-44 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran had active service from October 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  

This issue was first before the Board in January 2014.  At that time, the Board denied the Veteran's claim for entitlement to an increased rating for post-panniculectomy residual scars and remanded the issue on appeal, at that time rated at 30 percent disabling, for further development.  That development having been completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the Board's January 2014 remand, and subsequent VA examination, the Veteran's disability evaluation was increased to 50 percent, from October 11, 2009, via a September 2014 rating decision by the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran's sleep apnea requires the use of a breathing assistance device; but neither chronic respiratory failure with either carbon dioxide retention or cor pulmonale, nor the need of a tracheostomy, have been shown. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for service-connected sleep apnea have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R.      §§ 3.102 , 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6847 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2009 informed the Veteran of each element required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  The Veteran also submitted statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was most recently afforded a VA medical examination in August 2014.  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests germane to establishing whether the symptomatology required for a higher rating were present.  The examiner provided the Board with sufficient information to rate his disability.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since this examination, or that the examination conducted was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Therefore, the Board finds that the examination of record is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.   

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods wherein the Veteran's disability on appeal resulted in symptoms that warrant a staged rating.

In this case, the Veteran was awarded service connection for sleep apnea, at a 30 percent rate, in December 2009 (effective October 11, 2009, the day after the Veteran separated from service).  He filed a notice of disagreement with this rating for this disability in March 2010, arguing that he required the use of a continuous positive airway pressure (CPAP) machine for treatment.  The Veteran's apnea evaluation was increased to 50 percent, from October 11, 2009, via a September 2014 rating decision.  

The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847, which governs ratings for obstructive sleep apnea.  Under Diagnostic Code 6847, a 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a CPAP machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  

In this case, the Veteran's disability was originally granted based upon service treatment records which contained probative evidence to demonstrate the onset of this disorder during his period of military service.  However, and as noted by the Board in January 2014, there were also numerous references in the Virtual VA record indicating that the Veteran was referred to the sleep clinic to determine whether a CPAP machine was necessary to treat his sleep apnea, including a reference that a March 2011 sleep clinic study was scheduled. 

Pursuant to the Board's remand, a VA examination was conducted in August 2014 so as to gauge the severity of the disability at issue.  The examiner confirmed the diagnosis of obstructive sleep apnea.  It was also noted that continuous medication was not required for control, and that the Veteran did not require the use of a assisted breathing device.  No pertinent physical findings were observed.  The examiner pointed to a sleep study, performed in 2009, which indicated that the Veteran had a documented sleep disorder (obstructive sleep apnea).  The examiner determined that the apnea did not have an impact on his ability to work, though the Veteran did require the use of a CPAP machine.

While not specifically addressed by the August 2014 VA examiner, the medical evidence does not reflect that the Veteran has experienced chronic respiratory failure with carbon dioxide or cor pulmonale, or that has he required a tracheostomy.  Moreover, neither the Veteran, nor his representative, have alleged the presence of any of these conditions or presented evidence establishing their presence.  

Without evidence of chronic respiratory failure or tracheostomy, a rating of 100 percent for sleep apnea under Diagnostic Code 6847 is not warranted at this time.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the respiratory system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6846 (2013).  Otherwise, the Veteran's symptomatology simply does not meet the schedular criteria for an evaluation in excess of the assigned 50 percent rating since the initial grant of service connection.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected ulcerative colitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's sleep apnea , reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran was assigned a 50 percent rating based on the conclusion that he required a CPAP machine, although the most recent VA examination noted that the Veteran had never actually used a CPAP.  The Veteran has not alleged any symptoms, other than trouble sleeping, which is specifically what the schedular rating criteria are attempting to compensate for.  That is, if there was not any impairment of sleeping, there would not be any basis for a compensable rating, much less for a 50 percent rating.  Additionally, should the Veteran's sleep apnea become more symptomatic, the schedular rating criteria contains higher schedular ratings.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Board notes that the Veteran has not specifically alleged that he is unemployable on account of  his apnea.  Further, the August 2014 VA examiner specifically determined that this disability did not have an impact on the Veteran's occupation.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected sleep apnea.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 50 percent for sleep apnea is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


